Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 5-18) in the reply filed on 7/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant request a rejoinder when allowable subject matter is found.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 02, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment, does not reasonably provide enablement for preventing dysestetic sensation on sensitive human skin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The Claims require a method of preventing a dysesthetic sensation.   However, the phrase "preventing  or prevent", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment with the claimed composition.  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal.  
As current as 2017 sensitive skin by Duarte et al, that sensitive skin is a conditioncharacterizedbystinging,burninganditchingsensations.Thediagnosis,pathophysiology and treatment of sensitive skin are still under discussion. In the last years, studies on its epidemiology have been performed, showing a high prevalence and impact on quality of life. New studies are trying to bring new knowledge about the theme. Dysesthesia is a condition that occurs with neurological nerve damage in neurological conditions, thus provides no way in preventing and describes data on epidemiology, triggering factors, pathophysiology, diagnosis and treatment.. The closest is managing but not preventing in a wide variety of cursory review of literature. The specification lack the showing of what is claimed and lack no support for the prevention of any disorder or disease, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art. 
 	To avoid the above rejection, it is suggested that the term “prevent“ be deleted since treatment covers some kind of prevention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what an edible technological additive is.  For clarity Applicant should include claim 6 into claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueniche et al. (EP 1932510).

Gueniche et al. teach an oral composition comprising at least 40% of oil rich pretroselinic acid from geranium seed oil comprising lactose, carbonates (as required by instant claims 6-7), magnesium stearate (as required by instant claim 8, see example 1), starch (as required by instant claim 9-10) as a food intake and improves sensitive skin (as required by instant claim 11) in a liquid form (as required by instant claim 12) as capsules (as required by instant claim 13).  Additionally, teaches the food supplement comprises the use of protein (as required by instant claim 15),
Gueniche et al. also teach the seed oil is from coriander and has the capability to  of reducing the collagenase and elastase activity that contribute to skin reactivity and sensitivity. It should be noted that the intended use of claims 16-18 is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, Gueniche fails to teach the % by weight of the components as required by instant claim 5. Nonetheless the determination is based on that the weight  is well within the purview of the skilled artisan and having the optimum therapeutic index is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention.  

It would have been obvious to one of ordinary skill in the art to have used the teachings of Gueniche at the time the claimed invention was filed to result in the instant claimed invention.

No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        7/28/22